                Case 19-18585-MAM          Doc 156       Filed 08/07/20       Page 1 of 1

                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                       WEST PALM BEACH DIVISION
                                          www.flsb.uscourts.gov
IN RE:
                                                                   CASE NO.: 19-18585-MAM
MERIDIAN MARINA & YACHT CLUB                                       Chapter 11
OF PALM CITY, LLC

Debtor.
_____________/

           BALLOT AND DEADLINE FOR FILING BALLOT ACCEPTING OR REJECTING PLAN

TO HAVE YOUR VOTE COUNT YOU MUST COMPLETE AND RETURN THIS BALLOT BY THE
DEADLINE IND/CA TED BELOW [AS SET PURSUANT TO LOCAL RULE 3018-1 (B)]

The plan filed by Meridian Marina & Yacht Club of Palm City. LLC on July 27. 2020 can be confirmed
by the court and thereby made binding on you if it is accepted by the holders of two-thirds in amount and
more than one-half in number of claims in each class and the holders of two-thirds in amount of equity
security interests in each class voting on the plan. In the event the requisite acceptances are not obtained,
the court may nevertheless confirm the plan if the court finds that the plan accords fair and equitable
treatment to the class rejecting it.

This ballot is for creditor (insert name) _ Martin
                                             _ _ _Downs____    Property
                                                                 ____       Owners
                                                                              ____ Assoc.,
                                                                                    _ _ _Inc.
                                                                                           _ _ _for
th e f,oIIowmg type o f cIaim
                           . p,ace
                               I    dm      . d.,cated cassm
                                      . th em           I  . th em
                                                                 . d.,cated amoun:

           TYPE OF CLAIM              CLASS IN PLAN                      AMOUNT OF CLAIM

    X
    □    General Secured
                                           5                  $ 2,042.93 plus post-petition assessment

    □    General Unsecured                                    $

    □    Bond Holder                                        Amount of Bond/debenture $


    □    Equity Security Holder                             Number of Shares of Stock



The undersigned [Check One Box]                                    X Accepts
                                                                   D                        D Rejects
the plan for reorganization of the above-named debtor.

           Signed:      /s/ John P. Carrigan, Esq. , Counsel for Martin Downs P.O.A.
           Print Name:    John P. Carrigan, Esq., (Fla. Bar No. 68439)
           Address:     Ross Earle Bonan & Ensor, P.A., P.O. Box 2401, Stuart, FL 34995
           Phone:       (772) 287-1745
           Date:        08/07/20
           ***FILE THIS BALLOT ON OR BEFORE               September 8, 2020
                                                                                             ***
with:      Clerk of Bankruptcy Court
           □ 301 N. Miami Ave., Room 150, Miami, FL 33128
           □ 299 E. Broward Blvd., Room 112, Ft. Lauderdale, FL 33301
           ~ 1515 North Flagler Drive, Room 801, West Palm Beach, FL 33401

           If you have more than one type of claim against this debtor, separate ballots must
           be filed and you should receive a ballot for each type of claim eligible to vote.
           Contact the plan proponent regarding incorrect or insufficient ballot(s).
LF-33 (rev. 10/10/14)
